Order, Supreme Court, Bronx County (Stanley Green, J.), entered October 25, 2000, which granted defendant City’s motion insofar as to extend its time to comply with the same court’s December 9, 1999 conditional discovery order, unanimously affirmed, without costs.
In light of the reasonable excuse provided by defendant City for failing timely to comply with court-ordered discovery, the strong public policy favoring resolution of disputes on their merits, the lack of prejudice to plaintiff, and the absence of any willful or contumacious conduct on the City’s part, the motion court properly exercised its discretion by extending the City’s time for compliance (see, Green v Mohamed, 275 AD2d 599). Concur — Williams, J.P., Tom, Rosenberger, Wallach and Mar-low, JJ.